Citation Nr: 0838174	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for residuals of a 
lumbar puncture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to 
August 1978, and from January 1991 to March 1991.  He had 
additional service in the National Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
June 2006.  A statement of the case was issued in February 
2007, and a substantive appeal was received in February 2007.  
The veteran appeared at a July 2008 Board hearing at the RO.  
A transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues before the Board involve claims of entitlement to 
service connection for neck disability and for residuals of a 
lumbar puncture.  

Based on the veteran's testimony provided at the hearing 
before the Board in July 2008, it appears that there may be 
outstanding VA treatment records that have not been 
associated with the veteran's claims file.  Although he 
testified that he does currently receive treatment from his 
VA primary care physician Dr. A.H. for his knee, the veteran 
stated that he once saw Dr. A.H. with a swollen neck.  
Accordingly, the RO should obtain the VA records in order to 
fulfill the VA's duty to assist the veteran.  

Additionally, the Board believes that VA examinations are 
appropriate in this case since there is inservice 
documentation of neck complaints and a lumbar puncture.  
Regarding the veteran's neck disability, service treatment 
records show treatment in May 1978, August 1978, and March 
1991.  As noted earlier, at the hearing before the Board in 
July 2008, the veteran stated that he at one point visited 
his VA primary care physician for neck swelling  post 
service.

Regarding the veteran's lumbar puncture, a March 1991 service 
treatment record shows that lumbar puncture was performed in 
March 1991 and was treated for subsequent back pain that same 
month.  In a March 1991 report of medical history, the 
veteran checked the appropriate box to indicate that he had a 
past/current history of back pain and stated on the next page 
that he had a spinal tap in March 1991.  Post service, an 
April 2005 letter from M. Robert Weiss, MD shows that the 
veteran complains of low back pain.
   
With evidence of disabilities in service, and evidence of the 
possibility of a current neck disability and evidence of a 
current complaint of back pain, the Board believes that VA 
examinations are appropriate to determine whether the veteran 
has current disabilities and whether they are related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.   The RO should take appropriate 
action to obtain VA clinical records 
documenting any neck and/or lumbar 
complaints/treatment from VA physician 
Dr. A.H. as identified by the veteran at 
the July 2008 Board hearing.

2.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and etiology of any current neck 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any current neck 
disability should be clearly diagnosed. 

As to any current neck disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such current neck disability is 
causally related to service, to include 
neck complaints documented in service 
medical records.  

3.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of residuals of lumbar puncture.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file, to include 
service medical records, and examining 
the veteran, the examiner should clearly 
report whether the veteran suffers from 
any residuals of the inservice lumbar 
puncture.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




